DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. (US 2018/0131235)

Re Claim 1; Inoue discloses a wireless power transmitter configured to transmit wireless power, the wireless power transmitter comprising: 
a primary coil array (201) configured to transmit wireless power to a wireless power receiver (Rx) through magnetic coupling formed with a secondary coil installed in the wireless power receiver wherein the primary coil array comprises a plurality of primary coils (202A-202C Fig. 2); 
a power conversion unit (204) configured to be connected electrically to the primary coil array and form the magnetic coupling by applying a driving voltage to the plurality of primary coils; (Fig. 2) and 
a communication & control unit (206, par 0048) configured to 

perform a digital ping to each of a plurality of coil combinations formed from the plurality of primary coils, (par 0064 In a case in which the power supply apparatus RX conforms to one of multiple methods (standards), with conventional techniques, there is a need to send digital pings that conform to the respective methods, and the transmission coil is selected based on the response results.)
receive a signal strength packet for each of the primary coil in the set of primary coils from the wireless power receiver, and control the power conversion unit so as to drive a coil combination selected based on the signal strength packet. (Par 0013 0058, 0064 par 0058 explains the definition of the optimum transmission coil 202)

Re Claim 2; Inoue discloses wherein, in a pre-selection phase, the communication & control unit is configured to set the strength of a digital ping for each primary coil. (The strength is set enough in order to communicate with the receiver)

Re Claim 3; Inoue discloses wherein, in a pre-selection phase, the communication & control unit sets the strength of a digital ping signal individually for each primary coil so that rectifier output voltage of the wireless power receiver according to the digital ping signal becomes the same for all of primary coils. (The strength is set enough in order to communicate with the receiver and as shown in Fig. 1, the receiver includes a rectifier 304 which helps with the communication with the transmitter)

Re Claim 4; Inoue discloses wherein, communication & control unit performs the digital ping to each of a plurality of coil combinations, which include each of the primary coils in the set of primary coils, formed from the set of primary coils, and receives the signal strength packet for each of the plurality of coil combinations. (par 0014, 0058 explains the definition of the optimum transmission coil 202)

Re Claim 5; Inoue discloses wherein the selected coil combination comprises dual coils, the dual coils include at least one main coil for in-band communication and at least one adjacent coil for transmission of power. (Par 0058 explains the definition of the optimum transmission coil 202)

Re Claim 6; Inoue discloses a method for transmitting wireless power by a wireless power transmitter (201) including a plurality of primary coils (202a-c) configured to form magnetic coupling with secondary coils installed in a wireless power receiver, the method comprising: (Fig. 2)
perform an analog ping for each of the plurality of primary coils, configure a set of primary coils among the plurality of primary coils based on response to the analog pings (par 0063, also it’s understood that the entire coils are considered as the set of coils)
performing a digital ping for each of the primary coils in the set of primary coils; (par 0064 In a case in which the power supply apparatus RX conforms to one of multiple methods (standards), with conventional techniques, there is a need to send digital pings that conform to the respective methods, and the transmission coil is selected based on the response results.)

forming the magnetic coupling by driving a coil combination selected based on the signal strength packet and transmitting wireless power to the wireless power receiver based on the magnetic coupling. (Par 0013 0058, 0064 par 0058 explains the definition of the optimum transmission coil 202).

Re Claim 7; Inoue discloses further comprising setting the strength of a digital ping for each primary coil before performing the digital ping. (The strength is set enough in order to communicate with the receiver)

Re Claim 8; Inoue discloses further comprising setting the strength of a digital ping signal individually for each primary coil before performing the digital ping so that rectifier output voltage of the wireless power receiver according to the digital ping signal becomes the same for all of primary coils. (The strength is set enough in order to communicate with the receiver and as shown in Fig. 1, the receiver includes a rectifier 304 which helps with the communication with the transmitter)

Re Claim 9; Inoue discloses further comprising performing the digital ping to each of a plurality of coil combinations, which include each of the primary coils in the set of primary coils, formed from the set of primary coils, and receiving the signal strength packet for each of the plurality of coil combinations.(Par 0014, 0058 explains the definition of the optimum transmission coil 202)

Re Claim 10; Inoue discloses wherein the selected coil combination comprises dual coils, the dual coils includes at least one main coil for in-band communication and at least one adjacent coil for transmission of power. (Par 0058 explains the definition of the optimum transmission coil 202).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Inoue fails to disclose For example at least the claimed two-step features using analog pings and digital pings, namely the features of "perform an analog ping for each of the plurality of primary coils, configure a set of primary coils among the plurality of primary coils based on responses to the analog pings, perform a digital ping to each of the primary coils in the set of primary coils," as recited in claim 1.
However the examiner respectfully disagree, as shown in the rejection Inoue discloses the claimed limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20180152051) Fig. 2 also discloses sending a transmitting analog ping phase and then digital ping phase. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL KESSIE/
02/01/2022
Primary Examiner, Art Unit 2836